Exhibit 24 POWER OF ATTORNEY Each of the undersigned directors and/or executive officers of Zynex, Inc. (the “Company”) hereby authorizes Thomas Sandgaard and Fritz G. Allison, and each of them, as their true and lawful attorneys-in-fact and agents (1) to sign in the name of the undersigned, and file with the Securities and Exchange Commission the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2009, and any amendments to such annual report; and (2) to take any and all actions necessary or required in connection with such annual report to comply with the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Signature Title Date /s/ Thomas Sandgaard Thomas Sandgaard Director, President and Chief Executive Officer March 29, 2010 /s/ Fritz G. Allison Fritz G. Allison Chief Financial Officer March 29, 2010 /s/ Taylor Simonton Taylor Simonton Director March 29, 2010 /s/ Mary Beth Vitale Mary Beth Vitale Director March 29, 2010
